Exhibit 4.2 Registration Rights Agreement By and Between Bottomline Technologies (De), Inc. and Bank of America, N.A. Dated September 14, 2009 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is made and entered into as of September 14, 2009, by and between BOTTOMLINE TECHNOLOGIES (DE), INC., a Delaware corporation (the “Company”), and BANK OF AMERICA, N.A. a national banking association (the “Holder”). This Agreement is made pursuant to that certain Asset Purchase Agreement, dated as of
